            Case 1:18-cv-02218-CKK Document 13 Filed 02/14/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                      )
 JUDICIAL WATCH, INC.,                                )
                                                      )
                        Plaintiff,                    )
                                                      )
                         v.                           ) Civil Action No. 18-2218 (CKK)
                                                      )
 U.S. DEPARTMENT OF JUSTICE,                          )
                                                      )
                        Defendant.                    )
                                                      )

                 JOINT PROPOSED SCHEDULE AND STATUS REPORT

       Defendant U.S. Department of Justice jointly with Plaintiff Judicial Watch, Inc.

(“Plaintiff”), by and through undersigned counsel, hereby respectfully file this joint status report

pursuant to the Court’s November 29, 2018 and January 31, 2019 Orders. After meeting and

conferring, the parties respectfully report to the Court as follows:

       1.       The Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) is currently

processing the approximately 1,900 pages of records responsive to the Freedom of Information

Act (“FOIA”) request that is the subject of this action. The responsive records fall into two groups,

with approximately 50% of the records requiring only ATF review before release (the “ATF-

Review Documents”) and the other approximately 50% requiring consultation with other

Department of Justice components (the “Consultation Documents”).

       2.       Although processing has been delayed somewhat as a result of the lapse of

appropriations, ATF is preparing the Consultation Documents to forward to the relevant

components for review and is processing the ATF-Review Documents. ATF currently anticipates

that the Consultation Documents will be sent for consultation and that it will make its first release
            Case 1:18-cv-02218-CKK Document 13 Filed 02/14/19 Page 2 of 2



of ATF-Review Documents on or before March 15, 2019. ATF anticipates that it can complete

the production of the ATF-Review Documents in approximately two to three monthly releases but

is not currently able to provide an estimate of the anticipated date for completion of the processing

and release of the Consultation Documents. ATF respectfully requests that it be permitted to

update the Court concerning the anticipated timing for the processing of the Consultation

Documents in the parties’ next joint status report.

       3.       ATF does not anticipate seeking an Open America stay.

       4.       The parties believe it is premature to determine whether a Vaughn index or

summary judgment motion will be necessary. Therefore, the parties propose that at the conclusion

of the production, after Plaintiff has had the opportunity to review the documents, the parties meet

and confer and determine whether a briefing schedule is warranted or whether they can resolve the

issues remaining in the litigation (if any) amicably.

       5.       The parties also respectfully request that they be permitted to file a further joint

status report on or before April 2, 2019, to advise the Court of the parties’ progress.

Dated: February 14, 2019                      Respectfully submitted,

 /s/ Chris Fedeli                              JESSIE K. LIU, D.C. Bar No. 472845
 Chris Fedeli                                  United States Attorney
 D.C. Bar No. 472919
 JUDICIAL WATCH, INC.                          DANIEL F. VAN HORN, D.C. Bar No. 924092
 425 Third Street SW, Suite 800                Chief, Civil Division
 Washington, D.C. 20024
 (202) 646-5172                                /s/ Melanie D. Hendry
 CFedeli@judicialwatch.org                     Melanie D. Hendry
                                               Assistant United States Attorney
 Counsel for Plaintiff                         555 Fourth Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2510
                                               melanie.hendry2@usdoj.gov

                                               Counsel for Defendant



                                                  2
